Response to Remarks/Arguments
With respect to the rejection of claim 1 under 35 USC 103, Applicant presented the amended portion of the claim 1 “wherein the radar receiver members are arranged in direct contact to a surface of the first radar lens that is facing away from the scene” overcomes the prior art Chemokalov (US 2014/0104124) because Chemokalov discloses only transmit antennas and no receive antennas.
Examiner performed updated search and additional consideration. It appears Alamouti (US 7,683,844 B2) meets the newly introduced limitations. Figs. 2A-2C of Alamouti teach the antennas 200 are transmit/receive antennas and Fig. 3 teaches the transmit/receive antennas 320 are arranged in direct contact to the radar lens 310 that is facing away from a scene and the transmit/receive antennas 320 are at least partially encompassed by the radar lens 310. Therefore it appears the after final amendment would not overcome the most recent final Office action with the update search and consideration.

Respectfully submitted,
/SEOKJIN KIM/Primary Examiner, Art Unit 2844